                     Exhibit 5




Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 1 of 10
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                      Coronavirus Disease 2019

                     Meat and Poultry Processing Workers and Employers
                     Interim Guidance from CDC and the Occupational Safety and Health Administration (OSHA)
                     Meat and poultry processing facilities are a component of the critical infrastructure within the Food and Agriculture
                     Sector   . CDC’s Critical Infrastructure Guidance advises that critical infrastructure workers may be permitted to
                     continue work following potential exposure to COVID-19, provided they remain asymptomatic and additional precautions
                     are implemented to protect them and the community. All meat and poultry processing facilities developing plans for
                     continuing operations in the setting of COVID-19 occurring among workers or in the surrounding community should (1)
                     work directly with appropriate state and local public health o cials and occupational safety and health professionals; (2)
                     incorporate relevant aspects of CDC guidance, including but not limited to this document and the CDC’s Critical
                     Infrastructure Guidance; and (3) incorporate guidance from other authoritative sources or regulatory bodies as needed.

                     Multiple outbreaks of COVID-19 among meat and poultry processing facility workers have occurred in the United States
                     recently. This document provides guidance for meat and poultry processing workers and employers—including those
                     involved in beef, pork, and poultry operations. This guidance supplements but does not replace general guidance at these
                     web sites:

                            osha.gov/coronavirus 
                            https://www.cdc.gov/coronavirus/2019-ncov/index.html
                            https://www.cdc.gov/coronavirus/2019-ncov/community/critical-workers/implementing-safety-practices.html

                     Coronavirus disease 2019 (COVID-19) is a respiratory illness caused by a new virus called SARS-CoV-2. Symptoms often
                     include a fever, cough, and shortness of breath and can range from very mild to severe. Some people become so sick
                     they must be admitted to the hospital, and some people may die from the illness. Our understanding about the new virus
                     and how the virus spreads is evolving as we learn more about COVID-19, so check the CDC website for the latest
                     information. The virus is thought to spread mainly from person to person:

                            Between people who are in close contact with one another (within about six feet, which is about two meters).
                            Through respiratory droplets produced when an infected person coughs, sneezes, or talks.

                     Recent studies indicate that people who are not showing symptoms can spread the virus. It may also be possible that a
                     person can get COVID-19 by touching a surface or object that has the virus on it and then touching their own mouth,
                     nose, or possibly their eyes. This is not thought to be the main way the virus spreads, but we are still learning more about
                     this virus. Workers at higher risk for serious illness include older adults and people of any age with chronic medical
                     conditions. Policies and procedures addressing issues related to workers at higher risk of serious illness should be made
                     in consultation with occupational medicine and human resource professionals.



                     Exposure risk among meat and poultry processing workers
                     Workers involved in meat and poultry processing are not exposed to SARS-CoV-2 through the meat products they handle.
                     However, their work environments—processing lines and other areas in busy plants where they have close contact with
                     coworkers and supervisors—may contribute substantially to their potential exposures. The risk of occupational
                     transmission of SARS-CoV-2 depends on several factors. Some of these factors are described in the U.S. Department of
                     Labor and U.S. Department of and Health and Human Services’ booklet Guidance on Preparing Workplaces for COVID-19
                        . Distinctive factors that a ect workers’ risk for exposure to SARS-CoV-2 in meat and poultry processing workplaces
                     include:

                            Distance between workers – meat and poultry processing workers often work close to one another on processing
                            lines. Workers may also be near one another at other times, such as when clocking in or out, during breaks, or in
                            locker/changing rooms.
                            Duration of contact – meat and poultry processing workers often have prolonged closeness to coworkers (e.g., for
                            10-12 hours per shift). Continued contact with potentially infectious individuals increases the risk of SARS-CoV-2
                            transmission.




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 2 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                      1/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                            Type of contact – meat and poultry processing workers may be exposed to the infectious virus through respiratory
                            droplets in the air – for example, when workers in the plant who have the virus cough or sneeze. It is also possible
                            that exposure could occur from contact with contaminated surfaces or objects, such as tools, workstations, or break
                            room tables. Shared spaces such as break rooms, locker rooms, and entrances/exits to the facility may contribute to
                            their risk.
                            Other distinctive factors that may increase risk among these workers include:
                                A common practice at some workplaces of sharing transportation such as ride-share vans or shuttle vehicles,
                                car-pools, and public transportation
                                   Frequent contact with fellow workers in community settings in areas where there is ongoing community
                                   transmission.



                     Create a COVID-19 assessment and control plan
                     A quali ed workplace coordinator should be identi ed who will be responsible for COVID-19 assessment and control
                     planning. All workers in the facility should know how to contact the identi ed coordinator with any COVID-19 concerns.
                     Infection control and occupational safety and health plans should apply to anyone entering or working in the plant (e.g.,
                     all facility workers, contractors, and others). Facility management should reach out to state and/or local public health
                     o cials and occupational safety and health professionals and establish ongoing communications to make sure they are
                     getting relevant and up-to-date information concerning COVID-19. The workplace coordinators and management should
                     also be aware of and follow all applicable federal regulations and public health agency guidelines. Worksite assessments
                     to identify COVID-19 risks and prevention strategies should be done periodically as part of sound occupational health and
                     public health practice. As part of these assessments, facilities should consider the appropriate role for testing and
                     workplace contact tracing (identifying person-to-person spread) of COVID-19-positive workers in a worksite risk
                     assessment, following available CDC guidance.

                     Controls

                     Worker infection prevention recommendations are based on an approach known as the hierarchy of controls. This
                     approach groups actions by their e ectiveness in reducing or removing hazards. In most cases, the preferred approach is
                     to eliminate a hazard or processes; install engineering controls; and implement appropriate cleaning, sanitation, and
                     disinfection practices to reduce exposure or shield workers. Administrative controls are also an important part of an
                     approach to prevention in these workplaces.

                     Engineering Controls

                     Con gure communal work environments so that workers are spaced at least six feet apart, if possible. Current
                     information about the asymptomatic spread of SARS-CoV-2 supports the need for social distancing and other protective
                     measures within a meat and poultry processing work environment. Changes in production practices may be necessary in
                     order to maintain appropriate distances among workers.




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 3 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                      2/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                      View Larger
                     Modify the alignment of workstations, including along processing lines, if feasible, so that workers are at least six feet
                     apart in all directions (e.g., side-to-side and when facing one another), when possible. Ideally, modify the alignment of
                     workstations so that workers do not face one another. Consider using markings and signs to remind workers to maintain
                     their location at their station away from each other and practice social distancing on breaks.

                     Use physical barriers, such as strip curtains, plexiglass or similar materials, or other impermeable dividers or partitions, to
                     separate meat and poultry processing workers from each other, if feasible.

                     Facilities should consider consulting with a heating, ventilation, and air conditioning engineer to ensure adequate
                     ventilation in work areas to help minimize workers’ potential exposures.

                     If fans such as pedestal fans or hard mounted fans are used in the facility, take steps to minimize air from fans blowing
                     from one worker directly at another worker. Personal cooling fans should be removed from the workplace to reduce the
                     potential spread of any airborne or aerosolized viruses. If fans are removed, employers should remain aware of, and
                     take steps to prevent, heat hazards  .

                     Place handwashing stations or hand sanitizers with at least 60% alcohol in multiple locations to encourage hand hygiene.
                     If possible, choose hand sanitizer stations that are touch-free. See OSHA’s Sanitation Standard (29 CFR 1910.141  ),
                     which requires employers to provide handwashing facilities for workers.

                     Add additional clock in/out stations, if possible, that are spaced apart, to reduce crowding in these areas. Consider
                     alternatives such as touch-free methods or staggering times for workers to clock in/out.


                     Remove or rearrange chairs and tables, or add partitions to tables, in break rooms and other areas workers may frequent
                     to increase worker separation. Identify alternative areas to accommodate over ow volume such as training and
                     conference rooms, or using outside tents for break and lunch areas.




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 4 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                       3/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                     Administrative Controls

                     Employers should do the following to promote social distancing:

                            Encourage single- le movement with a six-foot distance between each worker through the facility, where possible.
                            Designate workers to monitor and facilitate distancing on processing oor lines.
                            Stagger break times or provide temporary break areas and restrooms to avoid groups of workers during breaks.
                            Workers should maintain at least six feet of distance from others at all times, including on breaks.
                            Stagger workers’ arrival and departure times to avoid congregations of workers in parking areas, locker rooms, and
                            near time clocks.
                            Provide visual cues (e.g., oor markings, signs) as a reminder to workers to maintain social distancing.
                            Encourage workers to avoid carpooling to and from work, if possible
                                If carpooling or using company shuttle vehicles is a necessity for workers, the following control practices should
                                be used:
                                      Limit the number of people per vehicle as much as possible. This may mean using more vehicles.
                                          Encourage employees to maintain social distancing as much as possible.
                                          Encourage employees to use hand hygiene before entering the vehicle and when arriving at the
                                          destination.
                                          Encourage employees in a shared van or car space to wear cloth masks.
                                          Clean and disinfect commonly touched surfaces after each carpool or shuttle trip (e.g., door handles,
                                          handrails, seatbelt buckles).
                                          Encourage employees to follow coughing and sneezing  etiquette when in the vehicle.

                     Employers may determine that processing or production lines, shifts, and staggering workers across shifts would help to
                     maintain overall meat and poultry processing capacity while measures to minimize exposure to SARS-CoV-2 are in place.
                     For example, a plant that normally operates on one daytime shift may be able to split workers into two or three shifts
                     throughout a 24-hour period. In meat and poultry processing plants, one shift may need to be reserved for cleaning and
                     sanitization.

                     Monitor and respond to absenteeism at the workplace. Implement plans to continue essential business functions in cases
                     of higher than usual absenteeism.

                     Review leave and incentivize policies:

                            Analyze sick leave policies and consider modifying them to make sure that ill workers are not in the workplace. Make
                            sure that employees are aware of and understand these policies.
                            Analyze any incentive programs and consider modifying them, if warranted, so that employees are not penalized for
                            taking sick leave if they have COVID-19.
                            Additional exibilities might include giving advances on future sick leave and allowing employees to donate sick
                            leave to each other.

                     Consider cohorting (grouping together) workers. This can increase the e ectiveness of altering the plant’s normal shift
                     schedules by making sure that groups of workers are always assigned to the same shifts with the same coworkers.
                     Cohorting may reduce the spread of workplace SARS-CoV-2 transmission by minimizing the number of di erent
                     individuals who come into close contact with each other over the course of a week. Cohorting may also reduce the
                     number of workers quarantined because of exposure to the virus.


                     Establish a system for employees to alert their supervisors if they are experiencing signs or symptoms of COVID-19 or if
                     they have had recent close contact with a suspected or con rmed COVID-19 case.

                     Provide workers access to soap, clean running water, and single use paper towels for handwashing.

                            Provide alcohol-based hand sanitizers containing at least 60% alcohol if soap and water are not immediately
                            available.
                            Place hand sanitizers in multiple locations to encourage hand hygiene. If possible, choose hand sanitizer stations
                            that are touch-free.
                            Consider other workplace programs to promote personal hygiene, such as:




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 5 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                      4/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                                   building additional short breaks into sta schedules to increase how often sta can wash their hands with soap
                                   and water or use hand sanitizers with at least 60% alcohol;
                                   providing tissues and no-touch trash receptacles for workers to use; and
                                   educating workers that cigarettes and smokeless tobacco use can lead to increased contact between potentially
                                   contaminated hands and their mouth, and that avoiding these products may reduce their risk of infection.

                     Workers should be educated to avoid touching their faces, including their eyes, noses, and mouths, particularly until after
                     they have thoroughly washed their hands upon completing work and/or removing personal protective equipment (PPE).

                         Cloth face coverings in meat and poultry processing facilities

                         CDC recommends wearing cloth face coverings as a protective measure in addition to social distancing (i.e., staying
                         at least 6 feet away from others). Cloth face coverings may be especially important when social distancing is not
                         possible or feasible based on working conditions. A cloth face covering may reduce the amount of large respiratory
                         droplets that a person spreads when talking, sneezing, or coughing. Cloth face coverings may prevent people who do
                         not know they have the virus that causes COVID-19 from spreading it to others. Cloth face coverings are intended to
                         protect other people—not the wearer.


                         Cloth face coverings are not PPE. They are not appropriate substitutes for PPE such as respirators (like N95
                         respirators) or medical facemasks (like surgical masks) in workplaces where respirators or facemasks are
                         recommended or required to protect the wearer.

                         While wearing cloth face coverings is a public health measure intended to reduce the spread of COVID-19 in
                         communities, it may not be practical for workers to wear a single cloth face covering for the full duration of a work
                         shift (e.g., eight or more hours) in a meat or poultry processing facility if they become wet, soiled, or otherwise visibly
                         contaminated during the work shift. If cloth face coverings are worn in these facilities, employers should provide
                         readily available clean cloth face coverings (or disposable facemask options) for workers to use when the coverings
                         become wet, soiled, or otherwise visibly contaminated.

                         Employers who determine that cloth face coverings should be worn in the workplace, including to comply with state
                         or local requirements for their use, should ensure the cloth face coverings:

                               t over the nose and mouth and t snugly but comfortably against the side of the face;
                             are secured with ties or ear loops;
                             include multiple layers of fabric;
                             allow for breathing without restriction;
                             can be laundered using the warmest appropriate water setting and machine dried daily after the shift, without
                             damage or change to shape (a clean cloth face covering should be used each day);
                             are not used if they become wet or contaminated;
                             are replaced with clean replacements, provided by employer, as needed.
                             are handled as little as possible to prevent transferring infectious materials to the cloth; and
                             are not worn with or instead of respiratory protection when respirators are needed.



                     Educate and train workers and supervisors about how they can reduce the spread of COVID-19.

                     Supplement workers’ normal and required job training (e.g., training required under OSHA standards) with additional
                     training and information about COVID-19, recognizing signs and symptoms of infection, and ways to prevent exposure to
                     the virus. Training should include information about how to implement the various infection prevention and control
                     measures recommended here and included in any infection prevention and control or COVID-19 response plan that an
                     employer develops. OSHA provides additional information  about training on its COVID-19 webpage.

                     All communication and training should be easy to understand and should (1) be provided in languages appropriate to the
                     preferred languages spoken or read by the workers, if possible; (2) be at the appropriate literacy level; and (3) include
                     accurate and timely information about:

                            signs and symptoms of COVID-19, how it spreads, risks for workplace exposures, and how workers can protect
                            themselves; and




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 6 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                       5/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                            proper handwashing practices and use of hand sanitizer stations;
                            cough and sneeze etiquette;
                            other routine infection control precautions (e.g., signs and symptoms of COVID-19, putting on or taking o masks or
                            cloth face coverings and social distancing measures).

                     Employers should place simple posters in all of the languages that are common in the worker population that encourage
                     staying home when sick, cough and sneeze etiquette, and proper hand hygiene practices. They should place these
                     posters at the entrance to the workplace and in break areas, locker rooms, and other workplace areas where they are
                     likely to be seen.

                            CDC has free, simple posters available to download and print, some of which are translated into di erent languages.
                            The Stop the Spread of Germs poster  is available in Amharic  , Arabic  , Burmese  , Dari  , Farsi  ,
                            French  , Haitian Creole  , Kinyarwanda  , Karen  , Korean  , Nepali  , Pashto  , Portuguese  ,
                            Russian  , Simpli ed Chinese  , Somali  , Spanish  , Swahili  , Tigryna  , Ukrainian  , and Vietnamese
                              .


                     Employers should post signs that you can read from a far distance (or use portable, electronic reader boards) that inform
                     visitors and workers of social distancing practices.

                     OSHA understands that some employers may face di culties complying with OSHA standards due to the ongoing health
                     emergency, including those standards that require certain types of worker training. OSHA is providing enforcement
                     discretion  around completion of training and other provisions in its various standards. OSHA has instructed its
                     Compliance Safety and Health O cers (CSHOs) to evaluate whether an employer has made a good faith e ort to comply
                     with applicable OSHA standards and, in situations where compliance was not possible given the ongoing pandemic, to
                     ensure that employees were not exposed to hazards from tasks, processes, or equipment for which they were not
                     prepared or trained.

                     Cleaning and disinfection in meat and poultry processing

                     For tool-intensive operations, employers should ensure tools are regularly cleaned and disinfected, including at least as
                     often as workers change workstations or move to a new set of tools. Refer to List N  on the EPA website for EPA-
                     registered disinfectants that have quali ed under EPA’s emerging viral pathogens program for use against SARS-CoV-2.

                     Establish protocols and provide supplies to increase the frequency of sanitization in work and common spaces.
                     Disinfect frequently touched surfaces in workspaces and break rooms (e.g., microwave or refrigerator handles or vending
                     machine touchpads) at least once per shift, if possible. For example, wipe down tools or other equipment at least as often
                     as workers change workstations. Frequently clean push bars and handles on any doors that do not open automatically
                     and handrails on stairs or along walkways. If physical barriers are being used, then these should be cleaned frequently.


                     Workers who perform cleaning and disinfection tasks may require additional PPE and other controls to protect them
                     from chemical hazards posed by disinfectants. Note: Employers must  ensure their written hazard communication
                     program is up to date and training is up to date for all employees. (Also see OSHA’s enforcement discretion
                     memorandum  on this topic.) Employers may need to adapt guidance from this section, the Environmental Services
                     Workers and Employers  section, and the Interim Guidance for Workers and Employers of Workers at Increased Risk of
                     Occupational Exposure  , to fully protect workers performing cleaning and disinfection activities in manufacturing
                     workplaces.

                     Screening1 and monitoring workers


                     Workplaces, particularly in areas where community transmission of COVID-19 is occurring, should consider developing
                     and implementing a comprehensive screening and monitoring strategy aimed at preventing the introduction of COVID-19
                     into the worksite. Consider a program of screening workers before entry into the workplace, criteria for return to work of
                     exposed and recovered (those who have had signs or symptoms of COVID-19 but have gotten better), and criteria for
                     exclusion of sick workers. This type of program should be coordinated to the extent possible with local public health
                     authorities and could consist of the following activities:

                     Screening of workers for COVID-19




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 7 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                      6/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                     Screening meat and poultry processing workers for COVID-19 symptoms (such as temperature checks) is an optional
                     strategy that employers may use. If implemented for all workers, policies and procedures for screening workers should
                     be developed in consultation with state and local health o cials and occupational medicine professionals. Options to
                     screen workers for COVID-19 symptoms include:


                            Screen prior to entry into the facility.
                            Provide verbal screening in appropriate language(s) to determine whether workers have had a fever, felt feverish, or
                            had chills, coughing, or di culty breathing in the past 24 hours.
                            Check temperatures of workers at the start of each shift to identify anyone with a fever of 100.4℉ or greater (or
                            reported feelings of feverishness). Ensure that screeners:
                                are trained to use temperature monitors and monitors are accurate under conditions of use (such as cold
                                temperatures); and
                                   wear appropriate PPE.
                            Do not let employees enter the workplace if they have a fever of 100.4℉ or greater (or reported feelings of
                            feverishness), or if screening results indicate that the worker is suspected of having COVID-19.
                                 Encourage workers to self-isolate and contact a healthcare provider;
                                   Provide information on the facility’s return-to-work policies and procedures; and
                                   Inform human resources, employer health unit (if in place), and supervisor (so worker can be moved o
                                   schedule during illness and a replacement can be assigned, if needed).


                     Ensure that personnel performing screening activities, including temperature checks, are appropriately protected from
                     exposure to potentially infectious workers entering the facility:

                            Implement engineering controls, such as physical barriers or dividers or rope and stanchion systems, to maintain at
                            least six feet of distance between screeners and workers being screened.
                            If screeners need to be within six feet of workers, provide them with appropriate PPE based on the repeated close
                            contact the screeners have with other workers.
                                  Such PPE may include gloves, a gown, a face shield, and, at a minimum, a face mask.
                                   N95 ltering facepiece respirators (or more protective) may be appropriate for workers performing screening
                                   duties and necessary for workers managing a sick employee in the work environment (see below) if that
                                   employee has signs or symptoms of COVID-19. If respirators are needed, they must be used in the context of a
                                   comprehensive respiratory protection program that includes medical exams, t testing, and training in
                                   accordance with OSHA’s Respiratory Protection standard (29 CFR 1910.134  ).

                     Managing sick workers

                     Workers who appear to have symptoms (e.g., fever, cough, or shortness of breath) upon arrival at work or who become
                     sick during the day should immediately be separated from others at the workplace and sent home.

                     Ensure that personnel managing sick employees are appropriately protected from exposure. When personnel need to be
                     within six feet of a sick colleague, appropriate PPE may include gloves, a gown, a face shield and, at a minimum, a face
                     mask. N95 ltering facepiece respirators (or more protective) may be appropriate for workers managing a sick employee
                     if that employee has signs or symptoms of COVID-19. If respirators are needed, they must be used in the context of a
                     comprehensive respiratory protection program that includes medical exams, t testing, and training in accordance with
                     OSHA’s Respiratory Protection standard (29 CFR 1910.134  ).

                     If a worker is con rmed to have COVID-19, employers should inform anyone they have come into contact with (including
                     fellow workers, inspectors, graders, etc.) of their possible exposure to COVID-19 in the workplace, but should maintain
                     con dentiality as required by the Americans with Disabilities Act (ADA). The employer should instruct fellow workers
                     about how to proceed based on the CDC Public Health Recommendations for Community-Related Exposure.

                     If a worker becomes or reports being sick, disinfect the workstation used and any tools handled by the symptomatic
                     worker.

                     Employers should work with state, local, tribal, and/or territorial health o cials to facilitate the identi cation of other
                     exposed and potentially exposed individuals, such as coworkers in a plant.




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 8 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                      7/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                     On-site healthcare personnel, such as facility nurses or emergency medical technicians, should follow appropriate CDC
                     and OSHA guidance for healthcare and emergency response personnel.


                     Addressing return to work

                            Critical infrastructure employers have an obligation to manage the continuation of work and return to work of their
                            workers in ways that best protect the health of workers, their coworkers, and the general public. Employers should
                            consider providing screening and ongoing medical monitoring of these workers, ensuring they wear an appropriate
                            source control device in accordance with CDC and OSHA guidance and any state or local requirements, and
                            implementing social distancing to minimize the chances of workers exposing one another.
                            Critical infrastructure employers should continue to minimize the number of workers present at worksites,
                            balancing the need to protect workers with support for continuing critical operations.
                            Reintegration (bringing back) of exposed, asymptomatic workers to onsite operations should follow the CDC Critical
                            Infrastructure Guidance. The guidance advises that employers may permit workers who have been exposed to
                            COVID-19, but remain without symptoms, to continue to work, provided they adhere to additional safety
                            precautions. Consultation with an occupational health provider and state and local health o cials will help
                            employers develop the most appropriate plan.
                            Reintegration of workers with COVID-19 (COVID-19 positive), including those workers who have remained
                            asymptomatic, to onsite operations should follow the CDC interim guidance, “Discontinuation of Isolation for
                            Persons with COVID-19 Not in Healthcare Settings.” As noted above, consultation with an occupational health
                            provider and state and local health o cials will help employers develop the most appropriate plan.

                     As employers move forward with continuing essential work, they should implement strategies to prioritize positions
                     without which critical work would stop. This prioritization should include an analysis of work tasks, workforce availability
                     at speci c worksites, and assessment of hazards associated with the tasks and worksite. Employers may be able to cross-
                     train workers to perform critical duties at a worksite to minimize the total number of workers needed to continue
                     operations.

                     For workers who have had signs/symptoms of COVID-19

                     Workers with COVID-19 who have symptoms and have stayed home (home isolated) should not return to work until they
                     have met the criteria to discontinue home isolation, and have consulted with their healthcare providers and state and
                     local health departments.

                     The situation is constantly changing, so employers of critical infrastructure workers will need to continue to reassess the
                     virus’s transmission levels in their area and follow recommendations from local, state, and federal o cials. This guidance
                     does not replace state and local directives for businesses.

                      Personal protective equipment

                     Employers must conduct a hazard assessment to determine if hazards are present, or are likely to be present, for which
                     workers need PPE. OSHA’s PPE standards (29 CFR 1910 Subpart I  ) require employers to select and provide appropriate
                     PPE to protect workers from hazards identi ed in the hazard assessment. The results of that assessment will be the basis
                     of workplace controls (including PPE) needed to protect workers.


                     Employers should:

                            Use videos or in-person visual demonstrations of proper PPE donning and do ng procedures. (Maintain social
                            distancing during these demonstrations.)
                            Emphasize that care must be taken when putting on and taking o PPE to ensure that the worker or the item does
                            not become contaminated.
                            Provide PPE that is either disposable (preferred) or, if reusable, ensure it is properly disinfected and stored in a clean
                            location when not in use.
                            PPE worn at the facility should not be taken home or shared.

                     Face shields may serve as both PPE and source control:


                            If helmets are being used, use face shields designed to attach to helmets.




                                                    Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 9 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                         8/9
4/26/2020                                                                      Guidance for Meat and Poultry Processing Workers and Employers | CDC




                            Face shields can provide additional protection from both potential process-related splashes and potential person-to-
                            person droplet spread.
                                 Safety glasses may fog up when used in combination with masks or cloth face coverings.
                                   Only some face shields are acceptable substitutions for eye protection (such as safety glasses) that are used for
                                   impact protection; facilities should consult with an occupational safety and health professional concerning the
                                   use of face shields.
                            Face shields can help minimize contamination of masks and cloth face coverings
                            If used, face shields should be cleaned and decontaminated after each shift, and when not in use they should be
                            kept in a clean location at the work facility.
                            If used, face shields should also wrap around the sides of the wearer’s face and extend to below the chin.


                     Employers should stress hand hygiene before and after handling all PPE. Employers in meat and poultry processing
                     industries should continue to stay up to date on the most current guidance concerning PPE.

                     As part of their hazard assessments, employers must always consider whether PPE is necessary to protect workers.
                     Speci cally, when engineering and administrative controls are di cult to maintain and there may be exposure to other
                     workplace hazards, such as splashes or sprays of liquids on processing lines or disinfectants used for facility cleaning, PPE
                     should be considered.

                     During the COVID-19 pandemic, meat and poultry processing employers should consider allowing voluntary use of
                      ltering facepiece respirators (such as an N95, if available) for their workers, even if respirators are not normally
                     required.

                     In addition to face shields as noted above, workers in meat and poultry processing facilities may need PPE such as gloves,
                     face and eye protection, and other types of PPE when cleaning and disinfecting meat and poultry processing plants
                     (including frequently touched surfaces), tools, and equipment.

                     When PPE is needed, employers should consider additional hazards created by poorly tting PPE (e.g., mask ties that
                     dangle or catch, PPE that is loose and requires frequent adjustment or tends to fall o ) with respect to the work
                     environment (e.g., machinery in which PPE could get caught).

                     Workers’ rights

                     Section 11(c)  of the Occupational Safety and Health Act of 1970  , 29 USC 660(c), prohibits employers from retaliating
                     against workers for raising concerns about safety and health conditions. Additionally, OSHA’s Whistleblower Protection
                     Program  enforces the provisions of more than 20 industry-speci c federal laws protecting employees from retaliation
                     for raising or reporting concerns about hazards or violations of various airline, commercial motor carrier, consumer
                     product, environmental, nancial reform, food safety, health insurance reform, motor vehicle safety, nuclear, pipeline,
                     public transportation agency, railroad, maritime, securities, and tax laws. OSHA encourages workers who su er such
                     retaliation to submit a complaint to OSHA  as soon as possible in order to le their complaint within the legal time
                     limits, some of which may be as short as 30 days from the date they learned of or experienced retaliation. An employee
                     can le a complaint with OSHA by visiting or calling his or her local OSHA o ce; sending a written complaint via fax, mail,
                     or email to the closest OSHA o ce; or ling a complaint online. No particular form is required, and complaints may be
                     submitted in any language.

                     OSHA provides recommendations intended to assist employers in creating workplaces that are free of retaliation and
                     guidance to employers on how to properly respond to workers who may complain about workplace hazards or potential
                     violations of federal laws. OSHA urges employers to review its publication Recommended Practices for Anti-Retaliation
                     Programs   .

                     1
                      Employers should evaluate the burdens and bene ts of recording workers’ temperatures or asking them to complete
                     written questionnaires. These types of written products become records that must be retained for the duration of the
                     workers’ employment plus 30 years. See OSHA’s Access to Employee Exposure and Medical Records standard (29 CFR
                     1910.1020  ).
                                                                                                                                                      Page last reviewed: April 26, 2020




                                                   Case 5:20-cv-06063-DGK Document 29-5 Filed 04/27/20 Page 10 of 10
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-employers.html                                                                           9/9
